Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election with traverse of Invention III: Claims 24-29 (Method), drawn to a parallel chain cross-chain transaction method adapted for a verification node of a first parallel chain, classified in G06Q 30/0249, in the reply filed on December 04, 2021, is acknowledged. Applicant’s election to withdraw from further consideration, Invention I: Claims 12-17 and Invention II: Claims 18-23, by selecting Invention III only, is also acknowledged in the reply filed on December 04, 2021.
The traversal, confirmed in the reply filed on December 04, 2021, is on the grounds that Inventions I, II, and III as suggested by the Examiner includes main claiming subject matters of a parallel chain cross-chain transaction method which does not represent “a materially different” method of Applicant’s invention and therefore does not meet the criteria for distinctness as set forth in MPEP 806.05(f). The traversal is also on the grounds that it would appear that a search and examination of the entire application can be conducted without a serious burden on the Office.
	This is not found persuasive because the Examiner required restriction on the ground between subcombinations usable together, as recited in MPEP § 806.05 (d), and not on the grounds of process of making and product made, as recited in MPEP § 806.05 (f) and as cited by Applicant in the Response to Restriction Requirement dated December 04, 2021. To support a requirement for restriction between combination and subcombination inventions, both two-way distinctness and reasons for insisting on restriction are necessary, i.e., there would be a serious 
	On page 4 of the Requirement for Restriction/Election Office Action dated September 01, 2021, Examiner has provided the rationale showing that the inventions are distinct by showing that a combination as claimed: (A) does not require the particulars of the subcombination as claimed for patentability (to show novelty and unobviousness), and (B) the subcombination can be shown to have utility either by itself or in another materially different combination. Therefore, Examiner is not persuaded that Inventions I, II, and III as suggested by the Examiner includes main claiming subject matters of a parallel chain cross-chain transaction method which does not represent “a materially different” method of Applicant’s invention and therefore does not meet the criteria for distinctness as set forth in MPEP 806.05(d).
Examiner is also not persuaded by Applicant argument that it would appear that a search and examination of the entire application can be conducted without a serious burden on the Office. These inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). On page 5 of the Requirement for Restriction/Election Office Action Office Action dated September 01, 2021, three reasons were given as to there being a serious search and/or examination burden if restriction were not required:
While some elements appear the same in the 3 independent claims, the Examiner could not find a clear set of parallel limitations for any of the independent groups.
While there are some common dependent claims, there is no specific set that could be examined together without prosecuting multiple inventions.
All inventions are different and require different searches because of the classification (Invention I: G06Q 20/3674; Invention II: G06K 19/10; and Invention III: G06Q 30/0249)
	The requirement is still deemed proper and is therefore made FINAL.

Status of Claims


The following is a non-final Office Action in response to application number 17272473 filed on March 01, 2021, and Response to Restriction Requirement filed on December 04, 2021.
Claims 24 – 29 are currently pending, and have been examined. Claims 12-17 and claims 18-23 are withdrawn.

Claim Interpretation
Regarding Claim 24, Examiner notes that the following limitations are not positively recited in the claims, and therefore carries limited patentable weight: Claim 24: “(a) …, packaged and generated through one of a matchmaking server and a wallet terminal and sent to the main chain node, wherein the first transaction group is recorded onto the main chain when the main chain node received and confirmed an executability of the first transaction; …” and “(b)…, so as for the main chain node to confirm whether an execution of the second transaction is executed successfully based on the first block information of the first block with consensus: if yes, completing an execution of the first transaction, wherein the first block information comprises an execution result of the second transaction.”  (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claim 24, Examiner notes that the following limitations: “(b) packaging and sending the first block information of the first block to the corresponding main chain node to be recorded …, so as for the main chain node to confirm ..” are intended uses of “first block information of the first block” and “main chain node”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 25, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: Claim 25: “… is frozen by the main chain node which received the first transaction group before the first transaction group is recorded onto the main chain and a freezing of the first asset is undone when the main chain node confirms a failure of the execution of the second transition.”  (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claim 26, Examiner notes that the following limitation: “… undone when the main chain node is utilized to confirm a failure …” is an intended use of “main chain node”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 26, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: Claim 26: “… before the first transaction group is recorded onto the main chain and the execution result of the first transaction is undone when the main chain node is utilized to confirm a failure of the execution of the second transaction.”  (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claims 27-29, Examiner notes that the following limitations: “…, the one or more processors are allowed to execute the step (a) to step (b)” is an intended use of “one or more processors”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).

Specification











The disclosure is objected to because of the following informalities: 
[0002], line 10, “BTC Relay” is the first time use of the acronym “BTC”, therefore should be spelled out, and then can use the acronym.
 [0004], Page 2, lines 2-3, “chain and further desires” should read “chain, and further desires.”
[0022], line 8, "the detail descriptions" should read "the detailed descriptions."
 [0036], Page 7, lines 1-3, “The main chain node records … parallel chain is by means of consensus of the backbone.” Sentence is grammatically awkward and not clear in scope. Recommend rewriting sentence.
[0036], Page 7, line 4, “… parallel chain).” Should read “… parallel chain.”
[0043], line 10, “S18:” Examiner could not find “S18” in FIG. 2. See MPEP 608.02 (V) (p) (5) - Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.
[0044], line 15, "transaction order and when user B" should read "transaction order, and when user B"
[0050], line 14, Examiner unable to locate “block p” in any of the figures, especially S14 in FIG. 2. See MPEP 608.02 (V) (p) (5) - Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.
[0051], line 16, "main chain node A, B, C, and D respectively" should read "main chain nodes A, B, C, and D, respectively,"
[0051], line 23, "information are consistent" should read "information is consistent"
[0052], line 1, "S18" Examiner is unable to find “S18” in FIG. 2, should read "S181". See MPEP 608.02 (V) (p) (5) - Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.
[0056], lines 19-26, “The above embodiments provide a … the first transaction on the main chain.” Long sentence, recommend rewriting into shorter sentences so as to make it easier for the reader to read and understand the scope.
Appropriate correction is required.

Drawings








The drawings are objected to because 
FIG. 2, item S181, and FIG. 5, item S261, have no identified action for a “No” answer to the decision block as in FIG. 3, FIG. 4, FIG. 6, and FIG. 7. Examiner is questioning if this was intentional and the answer should be inherently understood, or is the action for a “No” answer missing?










Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














Claims 24-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, Claim 24 is directed to “a parallel chain cross-chain transaction method.”
Claim 24 is directed to the abstract idea of “conducting parallel transactions” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 24 recites “acquiring and executing a second transaction  of a first transaction group …, wherein the first transaction group comprises a first transaction … and a second transaction …, packaged and generated through one of …, wherein the first transaction group is recorded … and confirmed an executability of the first transaction; and packaging and sending the first block information … to be recorded …, so as … to confirm whether an execution of the second transaction is executed successfully based on the first block information … with consensus: if yes, completing an execution of the first transaction, wherein the first block 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a main chain node”, “a matchmaking server”, and “a wallet terminal” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “conducting parallel transactions.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “conducting parallel transactions” using computer technology (e.g., “a main chain node”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 25-29 recite the additional elements of “a device”, “one or more processors”, and “a storage medium”, which when analyzed individually and as an ordered combination do not remedy the deficiencies of the independent claim and are rejected accordingly. The dependent claims 25-29 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “conducting parallel transactions,” 
Also since Claims 27-29 recite a storage medium, the broadest reasonable interpretation (BRI) of storage medium can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. § 101 as failing to claim statutory subject matter is appropriate. Thus, a claim to a storage medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore is rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves). (See MPEP § 2106.03 (I) & (II))
Hence, Claims 24-29 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-29 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
Claim 24, line 4, recites “(a) acquiring and executing a second transaction …;” line 12 recites “(b) packaging and sending the first block information ...,” line 16 recites “…: if yes, completing an execution of the first transaction …” However, the Specification does not provide details on what the limitations, “acquiring, executing, packaging, sending, and completing”, comprise. (See Specification [0006]-[0007], [0009], [0011]-[0013], [0015]-[0016], [0019]-[0020], [0040]-[0041], [0043]-[0044], [0056], [0058], [0061], [0066], [0068], [0075]-[0077], [0081], [0087], and [0093]-[0094]).  The computer/hardware and algorithms or steps/procedures taken to perform the functions “acquiring, executing, packaging, sending, and completing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. The specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 25, line 4, recites “… and a freezing of the first asset is undone when …” However, the Specification does not provide details on what the limitation, “freezing”, comprises. (See Specification [0058], [0066], [0081], and [0083]).  The computer/hardware and algorithms or steps/procedures taken to perform the function “freezing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. The specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24- 29 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Antecedent Basis

























Claim 24 recites “(a) acquiring and executing a second transaction of a first transaction group from a main chain node … and a second transaction on the first parallel chain, ...; and (b) packaging and sending the first block information … to confirm whether an execution of the second transaction is executed …” There is insufficient antecedent basis for the limitations “second transaction” in the claims. Examiner is construing “second transaction” as being “the second transaction on the first parallel chain” to further prosecution and to develop search strategies.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP § 2173.05(e).
Claim Rejections - 35 USC § 103



















In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-29 are rejected under 35 U.S.C. § 103 as being unpatentable over Sun Yi et al (China Invention Application Publication CN 107742210 A), herein referred to as Sun Yi, and in view of Jiang Hai et al (China Invention Application Publication CN 107909369 A), herein referred to as Jiang Hai.

Claim 24
Sun Yi teaches a parallel chain cross-chain transaction method, adapted for a verification node of a first parallel chain, comprising the steps of: acquiring and executing a second transaction of a first transaction group from a main chain node correspondingly, wherein the first transaction group comprises a first transaction on a main chain and a second transaction on the first parallel chain, (Page 14, lines 1-10, “(1) first parallel chain broadcasts first transaction request into interconnection chain network; (2) first transaction request is written into the block chain of interconnection chain, and one second transaction is then broadcasted in the second parallel chain Request, the purpose counterparty of second transaction request is the exchange module of the second parallel chain; …”) packaged and generated through one of a matchmaking server and a wallet terminal and sent to the main chain node, wherein the first transaction group is recorded onto the main chain when the main chain node received and confirmed an executability of the first transaction; and

Sun Yi does not teach, however, Jiang Hai teaches packaging and sending the first block information of the first block to the corresponding main chain node to be recorded onto the main chain for performing consensus to the first block, (Page 5, lines 24-28, “One plain block chain can have multiple data transmit-receive nodes. When on the plain block chain where data transmit-receive node be not present across. When chain is merchandised, data transmit-receive node gives the block pair of plain block chain to verification node; plain block where data transmit-receive node. When there is across 

Jiang Hai teaches across chain transaction between multiple parallel chains. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include across chain transaction between multiple parallel chains, as in Jiang Hai, to improve and/or enhance the technology for a kind of across chain fund transfer system of different blocks within a chain, as in Sun Yi, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide the capability to realize, through value circulation of each block within a chain, the transferring of money from a one block chain to another block chain. Multiple block chains can be run in parallel improving the system’s speed of transaction and security of the transaction.

Claim 25
Sun Yi and Jiang Hai disclose the limitations of claim 24. 
Sun Yi further teaches the parallel chain cross-chain transaction method, as recited in claim 24, wherein the first asset transacted by the first transaction is frozen by the main chain node (Page 15, lines 20-21, “At least one order matched with first transaction request is searched in order table, is given birth to according at least one order Combined into order and freeze the order in the order combination; …”) which received the first transaction group before the first transaction group is recorded onto the main chain and a freezing of the first asset is undone when the main chain node confirms a failure of the execution of the second transaction.



Claim 26
Sun Yi and Jiang Hai disclose the limitations of claim 24. 
Sun Yi further teaches the parallel chain cross-chain transaction method, as recited in claim 24, wherein the first transaction is executed through the main chain node (Page 14, lines 15-17, “first parallel chains verify the validity of the 4th transaction request, the token that the sender that merchandises is deposited, according to each order The expected token amount obtained in submission side, is transferred to account of each submission side on the first parallel chain; …) before the first transaction group is recorded onto the main chain and the execution result of the first transaction is undone when the main chain node is utilized to confirm a failure of the execution of the second transaction.

Claim 27 
Sun Yi and Jiang Hai disclose the limitations of claim 24. 
Sun Yi does not teach, however, Jiang Hai teaches the parallel chain cross-chain transaction method, as recited in claim 24, wherein the parallel chain cross-chain transaction method is executed by a device which comprises one or more processors   and a storage medium storing one or more programs, such that when the one or more programs are executed by the one or more processors, the one or more processors are allowed to execute the step (a) to step (b). (Page 3, lines 3-4, “Processor, for performing the program of memory storage, program causes the processor to perform …”)

Jiang Hai teaches across chain transactions between multiple parallel chains. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include across chain transactions between multiple parallel chains, as in Jiang Hai, to improve and/or enhance the technology for a kind of across chain fund transfer system of different blocks within a chain, as in Sun Yi, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the deficiencies in traditional distributed ledger systems (e.g., using a blockchain), such as critical limitations in efficiency, slowness, consumption of large amounts of energy, and vastly increased congestion pricing (e.g., via transaction fees). Previous proposals for parallel chain Proof of Work (PoW) architectures provided the benefits of security or deployment flexibility or security rather than for scalability. While parallel chain approaches 

Claim 28 
Sun Yi and Jiang Hai disclose the limitations of claims 24 and 25. 
Sun Yi does not teach, however, Jiang Hai teaches the parallel chain cross-chain transaction method, as recited in claim 25, wherein the parallel chain cross-chain transaction method is executed by a device which comprises one or more processors   and a storage medium storing one or more programs, such that when the one or more programs are executed by the one or more processors, the one or more processors are allowed to execute the step (a) to step (b). (Page 3, lines 3-4, “Processor, for performing the program of memory storage, program causes the processor to perform …”)

Jiang Hai teaches across chain transactions between multiple parallel chains. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include across chain transactions between multiple parallel chains, as in Jiang Hai, to improve and/or enhance the technology for a kind of across chain fund transfer system of different blocks within a chain, as in Sun Yi, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the deficiencies in traditional distributed ledger systems (e.g., using a blockchain), such as critical limitations in efficiency, slowness, consumption of large amounts of energy, and 

Claim 29 
Sun Yi and Jiang Hai disclose the limitations of claims 24 and 26. 
Sun Yi does not teach, however, Jiang Hai teaches the parallel chain cross-chain transaction method, as recited in claim 26, wherein the parallel chain cross-chain transaction method is executed by a device which comprises one or more processors   and a storage medium storing one or more programs, such that when the one or more programs are executed by the one or more processors, the one or more processors are allowed to execute the step (a) to step (b). (Page 3, lines 3-4, “Processor, for performing the program of memory storage, program causes the processor to perform …”)

Jiang Hai teaches across chain transactions between multiple parallel chains. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include across chain transactions between multiple parallel chains, as in Jiang Hai, to improve and/or enhance the technology for a kind of across chain fund transfer system of different blocks within a chain, as in Sun Yi, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Jiang et a (U. S. Patent Application Publication No. 20200175003 A1) – Cross-Chain Transaction Method and Apparatus



Jiang recites a cross-chain transaction method and apparatus. For any node on a first blockchain of blockchains on which a plurality of associated transactions occur, after receiving an association transaction from a consensus node, the node needs to determine, based on an identifier of an anchor transaction included in the association transaction, whether the anchor transaction is a valid transaction. If the anchor transaction is a valid transaction, the node writes a transac-tion that occurs in the first blockchain into the first block-chain based on identifiers of the blockchains on which the plurality of transactions occur, to ensure that the plurality of associated transactions on the plurality of blockchains are successfully submitted simultaneously. Jiang not used as cited references better teach the claimed subject matter.

The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692                                                                                                                                                                                           
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692